DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al (U.S. Patent Publication 2003/0142263) n view of Nagai (U.S. Patent Publication 2021/0216264).
With regard to independent claim 1, although Caplan et al teaches an apparatus for wearing over corrective eyewear (Figure 1), the display apparatus comprising: a frame structure that supports left- and right-side protective lenses (Figure 1, elements 206a and 206b), wherein each protective lens has a rear surface disposed to face toward the corrective eyewear (see annotated Figure 1 below), and a front surface disposed to face the outside-world object scene (see annotated Figure 1 below); a bridging member (Figure 1, element 25) that is hinged to the frame between the left- and right-side protective lenses (Figure 1, element 250), wherein the bridging member further has a coupling configured to removably suspend at least one output element (Figure 1, element 260b), Caplan et al fails to teach such an apparatus further comprising a nose bridge engagement member toward a viewer nose position and wherein the output element is of an electronically energized display system over the front surface of the left- or right-side protective lens.  However, it should be noted that Caplan et al does teach a nose bridge engagement member toward a view nose extending from the frame, such that it would have been obvious to one of ordinary skill in the art to modify the apparatus, as taught by Caplan et al, with a nose bridge extending from the apparatus as opposed to the frame, as taught by Caplan et al, as an alternate design in supporting the eyewear on the face of the user.
In a related endeavor, Nagai teaches an apparatus for supporting a display for wearing over corrective lens (Figure 1) wherein the output element is an electronically energized display system over the front surface of the left or right side protective lens (Figure 1, element 7), such that it would have been obvious to one of ordinary skill  in the art before the effective filing date of the instant invention to modify the eyewear, as taught by Caplan et al, with the display, as taught by Nagai, to provide a different optical input for the wearer.

    PNG
    media_image1.png
    701
    997
    media_image1.png
    Greyscale

With regard to dependent claim 2, Caplan et al in view of Nagai teach all of the claimed limitations for the instant invention as outlined above with respect to independent claim 1, wherein Caplan et al further teaches such an apparatus wherein the coupling is configured to grip a connecting arm for suspending the display system (Figure 1, elements 260a and 260b, wherein the knobs, when turned, provide a gripping function).
With regard to dependent claim 4, Caplan et al in view of Nagai teach all of the claimed limitations for the instant invention as outlined above with respect to independent claim 1, wherein Caplan et al further teaches such an apparatus wherein the coupling is configured to suspend two output elements at different distances in front of the same left- or right-side protective lens (page 1, paragraph [0008], lines 7-8).
With regard to dependent claim 5, Caplan et al in view of Nagai teach all of the claimed limitations for the instant invention as outlined above with respect to independent claim 1, wherein Caplan et al further teaches such an apparatus wherein the coupling suspends two output elements, one over each protective lens (Figure 1, elements 206a and 206b).
With regard to independent claim 6, although Caplan et al teaches protective eyewear for wearing over corrective eyeglasses (Figure 1) and having a bridging member that joins a left and a right frame portion (Figure 1, element 25), wherein the bridging member comprises: a right coupling arm that extends from a central body of the bridging member in a first direction and that is configured for fastening to the right frame portion that supports a right lens of the protective eyewear (Figure 1, element 256, right occurrence); a left coupling arm that extends from the central body of the bridging member in a second direction that is opposite the first direction and that is configured for fastening to the left frame portion that supports a left lens of the protective eyewear (Figure 1, element 256, left occurrence); and a coupling that is configured to removable grip and suspend an output element over one, or both, the right and left lens of the protective eyewear (Figure 1, 260a and 260b, wherein the knobs, when turned, provide a gripping function), Caplan et al fails to teach such an apparatus further comprising a nose bridge extending from the bridging member orthogonal to the coupling arms and wherein the output element is of an electronically energized display system over the front surface of the left- or right-side protective lens.  However, it should be noted that Caplan et al does teach a nose bridge engagement member toward a view nose extending from the frame, such that it would have been obvious to one of ordinary skill in the art to modify the apparatus, as taught by Caplan et al, with a nose bridge extending from the apparatus as opposed to the frame, as taught by Caplan et al, as an alternate design in supporting the eyewear on the face of the user.
In a related endeavor, Nagai teaches an apparatus for supporting a display for wearing over corrective lens (Figure 1) wherein the output element is an electronically energized display system over the front surface of the left or right side protective lens (Figure 1, element 7), such that it would have been obvious to one of ordinary skill  in the art before the effective filing date of the instant invention to modify the eyewear, as taught by Caplan et al, with the display, as taught by Nagai, to provide a different optical input for the wearer.
With regard to dependent claim 7, although Caplan et al in view of Nagai teach all of the claimed limitations for the instant invention as outlined above with respect to independent claim 6, both fail to explicitly teach wherein the protective eyewear is a pair of safety glasses, but it should be noted that Caplan et al teaches the eyewear to be spectacles (Abstract, page 1, paragraphs [0004] and [0005]) wherein spectacle is a generic term for prescription eyeglasses, safety glasses and sunglasses, such that it would have been obvious to one of ordinary skill in the art before the effective filing data of the instant invention to modify the eyewear system, as taught by Caplan et al in view of Nagai, to provide protection to the wearer’s eye.
With regard to dependent claim 9, Caplan et al in view of Nagai teach all of the claimed limitations for the instant invention as outlined above with respect to independent claim 1, wherein Caplan et al further teaches wherein the display coupling is configured to apply compression against a shaft or connecting arm (see annotated Figure 1 above) that is coupled to the output element of the optical system (Figure 1, wherein element 252 is configure to apply compression to connecting arm).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan et al (U.S. Patent Publication 2003/0142263) n view of Nagai (U.S. Patent Publication 2021/0216264) as applied to claim 1 above, and further in view of Heffner (U.S. Patent Number 5,971,538).
With regard to dependent claim 3, although Caplan et al in view of Nagai teach all of the claimed limitations for the instant invention as outlined above with respect to independent claim 1, both fail to teach wherein the nose bridge engagement member has an extension adjustment that adjusts to a variable distance from the coupling.
In a related endeavor, Heffner teaches an eyeglass display (Figures 3A and 3B, element 10) comprising eye displays (Figures 3A and 3b, elements 70 and 11) and a nose bridge engagement member having an extension adjustment to a variable distance from a coupling (Figures 3A and 3b, element 17 extends from element 12), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the apparatus, as taught by Caplan et al in view of Nagai, with the extending nose bridge, as taught by Heffner, to properly position the eye display for the user (column 3, lines 5-8).

Allowable Subject Matter
Claims 10-16 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  With regard to dependent claim 8, although the prior art teaches a display apparatus for wearing over corrective eyewear, the display apparatus comprising: a frame structure that supports left- and right-side protective lenses, wherein each protective lens has a rear surface disposed to face toward the corrective eyewear, and a front surface disposed to face the outside-world object scene; a bridging member that is hinged to the frame between the left- and right-side protective lenses, wherein the bridging member extends a nose bridge engagement member toward a viewer nose position, wherein the bridging member further has a coupling configured to removably suspend at least one output element of an electronically energized display system over the front surface of the left- or right-side protective lens, the prior art fails to teach such a display apparatus, wherein at least one of the right and left coupling arms fasten to the corresponding right or left frame portion to form a hinge.
With regard to independent claim 10, although the prior art teaches an over-the-glasses eyewear apparatus comprising: a frame having a left section with a left protective lens and a left eyewear arm extending away from the left protective lens and further having a right section with a right protective lens and a right eyewear arm extending away from the right protective lens; and a display adapter module having a display coupling configured for suspending a monocular optic over either or both the right and left protective lens, the prior art fails to teach such an over-the-counter eyewear apparatus having a left coupling arm extended outward from a central body and coupled to the left section of the frame along a left rotational axis and a corresponding right coupling arm extended outward from the central body and coupled to the right section of the frame along a right rotational axis.
With regard to dependent claims 11-16, claims 11-16 are allowable as they depend, directly or indirectly, from independent claim 10 and therefore inherit all of the limitations of the claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
04 October 2022